Citation Nr: 1134503	
Decision Date: 09/15/11    Archive Date: 09/23/11	

DOCKET NO.  08-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether a November 2007 Substantive Appeal submitted in response to a July 2007 Statement of the Case denying entitlement to service connection for posttraumatic stress disorder was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Upon review of this case, and, in particular, correspondence from the Veteran's accredited representative dated in April 2008, it would appear that, in addition to the issue currently on appeal, the Veteran seeks entitlement to service connection for posttraumatic stress disorder, as well as increased evaluations for service-connected retropatellar pain syndrome of the left knee, recurrent left ankle sprains, the residuals of fractures of the left little and ring fingers, hallux valgus of the left foot, and facial scars.  Moreover, based upon arguments contained in an Informal Hearing presentation of July 2011, it would appear that the Veteran seeks to establish that correspondence received on February 27, 2007, did, in fact, constitute a valid notice of disagreement with ratings assigned for the aforementioned disabilities at the time of a rating decision in May 2006.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.


FINDINGS OF FACT

1.  In a rating decision of September 14, 2006, of which the Veteran was informed on September 21, 2006, the RO denied entitlement to service connection for posttraumatic stress disorder.  

2.  On February 27, 2007, there was received a Notice of Disagreement on the issue of entitlement to service connection for posttraumatic stress disorder.

3.  On July 25, 2007, there was issued a Statement of the Case on the issue of entitlement to service connection for posttraumatic stress disorder.

4.  On November 19, 2007, there was received the Veteran's Substantive Appeal dated November 16, 2007 on the issue of entitlement to service connection for posttraumatic stress disorder.


CONCLUSION OF LAW

The Veteran's Substantive Appeal on the issue of entitlement to service connection for posttraumatic stress disorder was not timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.202, 20.302, 20.305, 20.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claim Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, in the case at hand, the VCAA is not for application.  More specifically, at issue in this case is whether the appellant filed a timely Substantive Appeal.  The facts in the case are not in dispute.  Significantly, the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal (as in this case), neither the duty to assist nor the duty to notify provisions of the VCAA are for application.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, further discussion of the various provisions of the VCAA is unnecessary.

Timeliness of Substantive Appeal

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as various documents, including pertinent rating decisions (and accompanying "notice" correspondence), Notices of Disagreement, and Substantive Appeals.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case argues that the Substantive Appeal submitted in response to a Statement of the Case denying entitlement to service connection for posttraumatic stress disorder was, in fact, timely filed.  More specifically, it is argued that the VA Form 9 (Substantive Appeal) at issue in this case was returned to the RO "in a timely manner within the 60-day time period (specified)," and that it is possible that the Form 9 might have been "lost in the mail."

In that regard, pursuant to applicable law and regulation, whether a Substantive Appeal has been filed on time is an appealable issue.  Where the claimant or his or her representative protests an adverse determination made by the agency of original jurisdiction with respect to timely filing of a Substantive Appeal, the claimant will be furnished a Statement of the Case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.34 (2010).

A Substantive Appeal consists of a properly completed VA Form 1-9, Appeal to the Board of Veterans Appeals, or correspondence containing the necessary information.  The Substantive Appeal must set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination or determinations being appealed.  To the extent feasible, the argument must be related to specific items in the Statement of the Case and any prior Supplemental Statement of the Case.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  The Board will not presume that an appellant agrees with any statement of fact contained in a Statement of the Case or Supplemental Statement of the Case which is not specifically contested.  Proper completion and filing of the Substantive Appeal are the last actions the appellant needs to take to perfect an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2010).

Except in the case of simultaneously contested claims, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the Statement of the Case will be presumed to be the same as the date of the Statement of the Case, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).

Where it is required that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  In completing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding work day will be included in the computation.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.305 (2010).

In the case at hand, in a rating decision of September 14, 2006, of which the Veteran was informed on September 21, 2006, the RO denied entitlement to service connection for posttraumatic stress disorder.  On February 27, 2007, there was received the Veteran's Notice of Disagreement on the issue of entitlement to service connection for posttraumatic stress disorder.  Shortly thereafter, on July 25, 2007, there was issued a Statement of the Case on the issue of entitlement to service connection for posttraumatic stress disorder.  Approximately four months later, on November 19, 2007, there was received a Substantive Appeal dated (and signed) on November 16, 2007 on the issue of entitlement to service connection for posttraumatic stress disorder.

At the time of the issuance of the aforementioned Statement of the Case on July 25, 2007, the Veteran was advised that he must file his Substantive Appeal with the RO within 60 days of the date of the Statement of the Case, or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action which he appealed, which is to say, the letter dated September 21, 2006.  The one-year period from the date of the notification letter on September 21, 2006 expired on September 21, 2007.  However, as noted above, the Veteran had until September 25, 2007, 60 days following the issuance of the Statement of the Case, to perfect his appeal on the issue of entitlement to service connection for posttraumatic stress disorder.  Regrettably, the Veteran's Substantive Appeal (VA Form 1-9) was not received until November 19, 2007, almost two months following the expiration of the period within which the Veteran was required to file his Substantive Appeal.

The Veteran argues that the Substantive Appeal in question might have been "lost in the mail," thereby explaining its late arrival at the RO.  However, as noted above, the Substantive Appeal at issue in this case was dated and signed on November 16, 2007, and received at the RO no later than November 19, 2007.  Under the circumstances, it would appear that the Veteran's Substantive Appeal was not, in fact, lost in the mail.  Moreover, in cases such as this, involving the performance of their official duties by the United States Postal Service, there is a presumption of administrative regularity.  Significantly, the United States Court of Appeals for Veterans Claims (Court) has defined that presumption of administrative regularity as follows:  "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) [quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)].  In the case at hand, it must be presumed that officials of the United States Postal Service "properly discharged their official duties" in arranging for the Veteran's Substantive Appeal to arrive at the RO within three days of the date it was dated and signed.  Under the circumstances, the Board is compelled to conclude that the Veteran's Substantive Appeal, which was received on November 19, 2007, was not timely filed.


ORDER

The Veteran's November 2007 Substantive Appeal submitted in response to a July 2007 Statement of the Case denying entitlement to service connection for posttraumatic stress disorder was not timely filed.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


